Case 6:20-cv-00066-JCB-JDL_ Document 6_. Filed 02/2 O20 Page af of.2 Pa el ID#. 18
Case 6:20-cv-00066-JCB Document4 Filed 02/12/20 Page 2 PagelD #: 15

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

   

 

 

 

 

THOMAS S. SCHEAFER

 

 

Plaintiff(s)

¥. Civil Action No. 6:20-cv-00066

EDWARD SLOAN AND ASSOCIATES, INC.

 

Ne Ne Nee ee ee Ne ee ee et Ne ee” Se”

: Defendant(s)
SUMMONS IN A CIVIL ACTION

To: Defendant's name and address) EDWARD SLOAN AND ASSOCIATES, INC.
1005 W. BROADWAY, #G
WINNSBORO, TX 75494

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Joseph S. Davidson

Sulaiman Law Group, Ltd.

2500 S. Highland Avenue, Suite 200
Lombard, IL 60148

(630) 575-8181

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Wad A, O Poo

Signature of Clerk or Deputy Clerk

Date: 2/12/20

 

 

 
~ “Case 6:20-cv-00066-JCB-JDL Document 6 Filed 02/20/20 Page 2 of 2 PagelD #19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 6:20-cv-00066

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) EDWARD SLOAN AND ASSOCIATES, INC. was received
by me on (date) Feb 19, 2020, 1:07 pm.

 

[_] 1 personally served the summons on the individual at (place) on (date)
; oF
[| I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

 

to the individual's last known address; or

[XX] I served the summons on (name of individual) MEGAN COLLINS, who is designated by law to accept service
of process on behalf of (name of organization) EDWARD SLOAN AND ASSOCIATES, INC. on (date) Wed,
Feb 19, 2020 ; or

 

 

[| [ returned the sumumons unexecuted because: > or
[| Other: ; or
My fees are $ for travel and $ for services, for a total of $ $0.00.

I declare under penalty of perjury that this information is true.

Date: 2/19/2020

eee 4
ae f . ork
Sf ale
tp . i .
i’ Seher’s signature
Jim Wright - Process Server - PSC-4559 Exp. 12/31/2021

 

Printed name and title

2495 County Road 2331, Como, TX 75431

 

Server's address

Additional information regarding attempted service, ete.:

1) Successful Attempt: Feb 19, 2020, 3:56 pm at 1005 W BROADWAY ST., #6, WINNSBORO, TX 75494 received by
EDWARD SLOAN AND ASSOCIATES, INC., WHERE THE DOCUMENT WAS ACCEPTED BY MEGAN COLLINS,
COLLECTIONS MANAGER.

DELIVERED TO THE ABOVE-NAMED WAS A SUMMONS IN A CIVIL ACTION AND COMPLAINT.

 
